Citation Nr: 0713363	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-07 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an effective date prior to December 22, 
2002 for service connection for generalized anxiety disorder.  

2.  Entitlement to an effective date prior to January 15, 
2003 for service connection for tendonitis and impingement 
syndrome of the right shoulder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder prior to January 25, 
2005. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for generalized anxiety disorder from January 25, 
2005. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis and impingement syndrome of the right 
shoulder prior to August 29, 2006. 

6.  Entitlement to an initial evaluation in excess of 20 
percent for tendonitis and impingement syndrome of the right 
shoulder from August 29, 2006.

7.  Entitlement to service connection for degenerative joint 
disease of the left knee.

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1987 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal for an increased initial evaluation for 
generalized anxiety disorder was partially granted in an 
April 2005 rating decision that increased the evaluation for 
this disability to 30 percent.  The effective date for the 
evaluation was January 25, 2005.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's claim for a higher initial evaluation remains on 
appeal.  

Similarly, the veteran's appeal for an increased initial 
evaluation for tendonitis and impingement syndrome of the 
right shoulder was partially granted in a September 2006 
rating decision that increased the evaluation for this 
disability to 20 percent, effective August 29, 2006.  This 
claim also remains on appeal. 

The issues of entitlement to higher initial ratings for 
generalized anxiety disorder for the period from November 18 
to December 10, 2002, and for tendonitis and impingement 
syndrome of the right shoulder for the period from September 
23, 2002 to January 14, 2003 are REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
generalized anxiety disorder was received on August 27, 2002; 
evidence dated November 18, 2002, initially established that 
the veteran had a psychiatric disorder related to service 
connected disability. 

2.  The veteran submitted a claim for service connection for 
a right shoulder disability on August 27, 2002; the existence 
of a right shoulder disability was first demonstrated on 
September 23, 2002.  

3.  For the period from December 11, 2002 to January 24, 
2005, the veteran's generalized anxiety disorder was 
productive of occupational and social impairment due to mild 
or transient symptoms such as panic attacks three to five 
times a week, anxiety, and sleep problems.  

4.  Beginning January 25, 2005, the veteran's generalized 
anxiety disorder was productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to daily panic attacks, anxiety, increased 
agitation, and difficulty with crowds.

5.  Motion of the veteran's right arm has been limited to 
shoulder level since January 15, 2003.  

6.  Malunion, nonunion, or dislocations of the right shoulder 
have not been demonstrated. 

7.  Degenerative joint disease of the left knee has not been 
demonstrated by X-ray.  

8.  The veteran's service connected disabilities include 
generalized anxiety disorder associated with the residuals of 
a left knee injury, evaluated as 30 percent disabling; 
tendonitis and impingement syndrome of the right shoulder 
associated with the residuals of a left knee injury, 
evaluated as 20 percent disabling; the residuals of a left 
knee injury, evaluated as 10 percent disabling; right knee 
strain and bursitis associated with the residuals of a left 
knee injury, evaluated as 10 percent disabling; and a right 
hip strain associated with the residuals of a left knee 
injury, evaluated as zero percent disabling.  The veteran has 
a combined evaluation of 60 percent disabling.  

9.  The veteran is a full time student working toward a 
degree in construction management; he has completed some 
college, has employment experience as a diver, and as an 
inspector; his service connected disabilities do not preclude 
gainful employment for which is qualified.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 18, 2002 
for service connection for generalized anxiety disorder have 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2006). 

2.  The criteria for an effective date of September 23, 2002 
for an effective date for service connection for tendonitis 
and impingement syndrome of the right shoulder have been met. 
38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.  

3.  The criteria for an initial evaluation in excess of 10 
percent for generalized anxiety disorder for the period from 
December 11, 2002 to January 25, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.130, 
Code 9400 (2006). 

4.  The criteria for an initial evaluation in excess of 30 
percent for generalized anxiety disorder from January 25, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.130, Code 9400.  

5.  The criteria for an initial evaluation in excess of 10 
percent for tendonitis and impingement syndrome of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5024, 5201 
(2006).  

6.  The criteria for entitlement to an evaluation in excess 
of 20 percent for tendonitis and impingement syndrome of the 
right shoulder from August 29, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5003, 5024, 5201 (2006).  

7.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

8.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 C.F.R. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice was provided in a June 2003 letter 
prior to the initial rating actions.  This letter told the 
veteran what evidence was needed to substantiate his claims 
for service connection and a total rating based on 
unemployability.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter asked the veteran to notify 
VA of any evidence he wanted VA to obtain, and to send VA 
needed evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession.  

The veteran has not been provided with VCAA notification 
regarding his claims for higher initial evaluations or 
earlier effective dates.  In Dingess v. Nicholson, the Court 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, [VCAA] notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court has 
extended this holding to claim received after enactment of 
the VCAA.  Dunlap v. Nicholson, No. 03-0320  (U.S. Vet. App. 
Mar. 22, 2007).  

The veteran was not provided with information regarding the 
final two Dingess elements until February 2007.  His claims 
have not been revaluated since the receipt of this 
notification.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The absence of notice on these elements is 
generally not prejudicial to a claimant.  Dunlap v. 
Nicholson.  There has been no allegation of prejudice in this 
case.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  There is no 
indication that there are any pertinent outstanding medical 
records that must be obtained, and the Board may proceed with 
its review of the veteran's appeal. 

Effective Dates

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the veteran did not submit a specific claim for 
service connection for either his generalized anxiety 
disorder or his right shoulder disability.  However, the 
statement of the case shows that the RO interpreted his 
August 27, 2002 claim for a temporary total rating for his 
left knee disability as claims for service connection.

Generalized Anxiety Disorder

The effective date for service connection for the veteran's 
generalized anxiety disorder was established as December 11, 
2002.  The grant was based on a finding that the psychiatric 
disability was secondary to pain from the service connected 
left knee and right shoulder disabilities.  38 C.F.R. 
§ 3.310(a) (2006).

On November 18, 2002, the veteran underwent VA outpatient 
treatment when he was initially noted to have reported that 
he was experiencing anxiety and depression as a result of his 
service-connected knee disability.  On VA psychiatric 
examination on December 11, 2002, a mental health 
professional diagnosed an adjustment disorder with anxiety 
and noted pain syndrome secondary to the knee injury.  The 
veteran complained of anxiety and panic attacks as a result 
of his service connected knee disability.  

A May 1996 hospital records shows the presence of symptoms of 
anxiety disorder, but service connection was not in effect 
for knee or shoulder disabilities at that time and there is 
no evidence linking the psychiatric symptomatology to a 
service connected disability.  

November 18, 2002 is the date of the first record showing the 
veteran's complaints of psychiatric symptomatology secondary 
to a service connected disability.  Subsequently dated 
records confirmed that he had generalized anxiety disorder 
secondary to the service connected disabilities.  This date 
is later than his August 27, 2002, claim.  The proper 
effective date is November 18, 2002, when entitlement first 
arose.  38 C.F.R. § 3.400(b)(2)(i).  There is no evidence of 
an earlier claim.

Right Shoulder

The RO awarded service connection for the right shoulder 
disability, effective January 15, 2003.  This is the date on 
which the medical records first assign a diagnosis of 
tendonitis for the veteran's right shoulder symptoms.  The 
grant was based on a finding that the shoulder disability was 
the result of a fall caused by a service connected knee 
disability.  38 C.F.R. § 3.310(a).

Medical records dated September 23, 2002 show that the 
veteran was seen for treatment of a right shoulder injury.  
The injury reportedly occurred when the veteran's knee gave 
way and caused him to fall.  October 2002 records indicate 
that the veteran continued to have right shoulder pain, as 
well as weakness on range of motion of the right shoulder.  

The Board finds that the proper effective date for the 
veteran's right shoulder disability is September 23, 2002, 
which is the date that the veteran sustained the right 
shoulder injury that led to his tendonitis and impingement.  
The medical records indicate that the veteran sought 
treatment immediately following this injury, and that he 
continued to seek treatment in October 2002.  Although a 
definite diagnosis was not assigned until January 15, 2003, 
there is no record of an intervening injury, and the medical 
evidence clearly establishes that the veteran's tendonitis 
and right shoulder impingement were sustained on September 
23, 2002.  As that is the date entitlement is first shown, 
service connection is effective from this time.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board has considered an effective date prior to September 
23, 2002, but there is no evidence that a right shoulder 
disability existed before that date.  38 C.F.R. 
§ 3.400(b)(2)(i).  



Initial Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

When the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Generalized Anxiety Disorder

Entitlement to service connection for generalized anxiety 
disorder was established in a September 2003 rating decision.  
A 10 percent evaluation was assigned for this disability.  
The evaluation was increased to 30 percent in an April 2005 
rating decision, effective from January 25, 2005.  

Generalized anxiety disorder is evaluated under the General 
Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  A 10 percent 
evaluation is also warranted when symptoms are controlled by 
significant medication.  38 C.F.R. § 4.130, Code 9400.  

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The evidence includes the report of a VA examination 
conducted in December 2002.  He complained of episodic 
anxiety which he called panic attacks.  These began shortly 
after his most recent surgery, and caused the veteran to feel 
dizzy, sweaty, nauseous, angry, and to have a racing heart 
and ringing in his ears.  These occurred whenever he felt 
agitated.  The veteran also reported trouble sleeping and 
feelings of hopelessness.  There was no change in energy or 
appetite.  

On mental status examination, the veteran was well groomed 
and appropriately dressed.  His behavior was normal, and his 
speech had a normal rate, rhythm, inflection, volume, and 
tone.  He denied homicidal and suicidal ideations, and had no 
apparent delusions.  His thought process was linear and goal 
directed, and his affect was euthymic, full range, and 
appropriate to content.  His mood was irritated.  The 
veteran's insight and judgment were good, and he identified 
the etiology of his anxiety as being related to his chronic 
pain.  The diagnoses included adjustment disorder with 
anxiety.  The score on the global assessment of functioning 
(GAF) scale was 75.  

Treatment records from May 2003 show that the veteran 
reported a significant relief in his chronic pain, and that 
this had enabled him to sleep throughout the night.  On 
mental status examination, the veteran appeared less 
irritable.  He denied suicidal and homicidal ideations.  The 
diagnoses were dysthymic disorder and chronic pain syndrome.  
He was noted to have been given a GAF score of 75 in February 
2003.  

The veteran underwent an examination for mental disorders in 
June 2003.  The claims folder was reviewed by the examiner.  
The veteran reported that he had experienced anxiety issues 
for the past 10 to 15 years.  He stated that he experienced 
attacks of anxiety.  At their least intrusive he felt very 
anxious and his ears began to ring.  When they become worse 
his breathing becomes weird and he has heart palpitations.  
These attacks occurred anywhere from three to five times a 
week.  They could last from 10 to 15 minutes up to three or 
four hours.  He reported that the two main triggers were his 
knee and shoulder pain and his anger.  The veteran noted that 
he was drinking much less but that his anxiety had not 
improved.  His sleep was frequently disturbed by the anxiety.  

On mental status examination, the veteran was cooperative and 
informative.  His speech and motor functions were normal and 
he was casually dressed with fair grooming.  He was oriented 
and his memory, intellectual and cognitive functioning were 
normal.  His mood was euthymic, and his affect was full and 
appropriate.  He denied any thoughts of hopelessness, and did 
not have any hallucinations or delusions.  The veteran 
reported that his energy level was low.  His insight and 
judgment were good.  The impression was generalized anxiety 
disorder with episodes of panic attacks without agoraphobia.  
The GAF was 65.  

September 2003 records note that the veteran's mood was 
stable and his affect was bright.  He denied suicidal or 
homicidal ideation and there was no evidence of psychosis.  
June 2004 VA treatment records report a GAF of 65.  

The veteran underwent another VA psychiatric examination in 
January 2005.  He continued to experience anxiety attacks 
related to whether or not he would be able to function as a 
result of pain.  The veteran believed his anxiety had become 
significantly worse since his knee last went out in 2004.  
His attacks occurred approximately six times a week, and 
happened primarily in the company of others.  

On mental status examination, the veteran was cooperative and 
informative.  His speech and psychomotor functions were 
normal.  The veteran was oriented, his memory was normal and 
intellectual and cognitive functioning was within normal 
range.  The veteran's mood was euthymic and his affect was 
full and appropriate.  His thought processes were normal.  He 
did not have hallucinations, delusions, or ideas of 
reference.  The veteran had some sleep difficulties and 
trouble staying asleep, but he also napped during the day.  
His appetite was good, his energy level was medium, and his 
insight and judgment were fair.  The diagnosis was 
generalized anxiety disorder.  The GAF was 68.  

The veteran's most recent VA psychiatric examination was 
conducted on August 29, 2006.  He reported anxiety attacks on 
a daily basis which usually stemmed from his knee and 
shoulder pain, and which required taking deep breaths to calm 
down.  The veteran also had those symptoms while driving at 
night.  He reported sleep problems and waking in the night.  
The veteran indicated that he had a short temper and got into 
arguments easily, but that he remained close to his family 
and friends.  Crowds could trigger anxiety attacks, and he 
would break out in hives when he was particularly stressed.  
The veteran was a full time college student, and his anxiety 
affected his ability to function in school in that he 
experienced anxiety whenever he had to make a presentation in 
class.  

On mental status examination, the veteran was casually 
dressed.  He spoke in a clear and coherent manner, was 
oriented in all three spheres, and there was no evidence of 
any delusions or hallucinations in his thought content.  The 
veteran did not have suicidal or homicidal ideations, his 
reasoning and judgment were adequate, and his memory was 
intact.  His affect was somewhat anxious throughout the 
interview.  The diagnosis was a generalized anxiety disorder.  
His GAF was 60, which was indicative of moderate 
symptomatology.  

Prior to January 25, 2005

Prior to January 25, 2005, the evidence indicates that the 
veteran complained of anxiety, and reported panic attacks 
three to five times a week.  He reported some sleep problems 
as well.  However, the evidence does not show that the 
veteran experienced depression, suspiciousness, or memory 
loss.  Moreover, his GAF scores ranged from a low of 65 in 
June 2003 and June 2004 to a high of 75 in December 2002 and 
February 2003.  

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, with no more than slight impairment 
in social, occupational or school functioning.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 
4.125, 4.130 (2005).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The veteran's GAF scores of 65 to 75, indicating some mild or 
transient symptoms, as defined by the DSM-IV equate to the 10 
percent evaluation for occupational and social impairment due 
to mild or transient symptoms found in the rating code.  
38 C.F.R. § 4.130, Code 9400.  Therefore, as the veteran's 
symptomatology does not more nearly resemble that required 
for the next highest rating, there is no basis for an 
increased evaluation prior to January 25, 2005.  

From January 25, 2005

The medical evidence dated from January 2005 shows that the 
veteran continued to experience anxiety attacks, which he 
believed had become significantly worse.  The August 2006 
examination states that the attacks now occur daily.  In 
addition to his anxiety and sleep problems, the veteran was 
also experiencing increased agitation and difficult with 
crowds.  However, there is no evidence that the veteran 
experienced many of the other symptoms required for a 50 
percent evaluation, including abnormal speech, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment or abstract thinking or difficulties in maintaining 
work and social relationships.  

The veteran's GAF scores for this period range from a low of 
60 in August 2006 to a high of 68 in January 2005.  

As noted above, a GAF score of 61 to 70 reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV.  The Board finds that these GAF scores when 
considered with the symptomatology found on the most recent 
two examinations and the absence of most of the criteria 
required for a 50 percent rating equates to no more than the 
30 percent evaluation currently in effect.  38 C.F.R. 
§ 4.130, Code 9400.

Right Shoulder Disability

The rating code does not contain an entry for tendonitis and 
impingement syndrome of the right shoulder.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's disability is evaluated under the rating code 
for tenosynovitis.  This disability is rated on limitation of 
motion of the affected parts as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 
84-5 (1997); 38 C.F.R. § 4.59 (2005).

VA treatment records show that the veteran injured his right 
shoulder in a fall in September 2002.  On examination, there 
was effusion of the shoulder.  October 2002 records show that 
the veteran had normal range of motion of the right shoulder, 
but that there was pain with elevation over the shoulder and 
with external rotation.  The examiner believed that there was 
a possible strain, and minimal weakness was noted on range of 
motion examination.  Physical therapy was recommended. 

January 2003 VA treatment records show that the veteran was 
to take Motrin more regularly to control his shoulder pain 
and to decrease inflammation.  He was to undergo additional 
physical therapy.  The diagnosis was right shoulder pain with 
bicipital tendonitis.  

February 2003 records state that the veteran's right shoulder 
active range of motion was to 60 degrees of flexion, and 65 
degrees of abduction.  He was described as having a poor 
active range of motion.  March 2003 records show 140 degrees 
of flexion and 90 degrees of abduction.

The veteran had an orthopedic follow up visit in April 2003.  
Physical therapy was failing him, and he had tried 
strengthening exercises with no improvement.  He also 
complained of radiating pain through the deltopectoral groove 
into the scapula as well as radicular pain down the arm into 
the thumb and index finger.  Overhead activities remained 
painful, and night pains would wake him from his sleep.  

The veteran underwent right shoulder surgery in May 2003.  A 
diagnostic arthroscopy with right subacromial decompression 
and distal clavicle excision was conducted.  He was awarded a 
temporary total rating for convalescence from May 27 to June 
30, 2003.  38 C.F.R. § 4.30 (2006).

August 2003 VA treatment records show that the right shoulder 
had healed well.  The range of motion was forward flexion to 
100 degrees, internal rotation to 45 degrees, external 
rotation to 30 degrees, and abduction to 100 degrees.  
Strength was 4/5.  Pain was much better, and was considered 
to be 3 on a scale of 10.  The impression was that the 
veteran was doing great.  

The veteran was afforded a VA orthopedic examination on 
August 29, 2006.  He had a known history of an impingement 
syndrome of the right shoulder, and complained of achiness 
and stiffness.  The veteran reported pain on a daily basis.  
On examination, there was good musculature of the right 
shoulder, but pain on abduction and adduction.  Painless 
range of motion was observed to 90 degrees, and to 180 
degrees with pain.  Forward flexion was from zero to 130 
degree with pain, and internal and external rotations were 
from zero to 60 degrees.  There was no additional loss of 
range of motion due to pain, fatigue, weakness or 
incoordination.  There was no instability of the shoulder 
joint.  The diagnostic impression was impingement syndrome of 
the right shoulder with range of motion as described with no 
significant history of flares.  

Prior to August 29, 2006

The record for this period shows that the veteran generally 
had pain on lifting his arm above shoulder level, thus, 
suggesting that he had functional limitation to shoulder 
level.  38 C.F.R. §§ 4.40, 4.45.  The February 2003 
outpatient treatment report shows a somewhat greater 
limitation of motion, while the August 2003 report shows that 
he could lift his arm slightly above shoulder level.  This 
record shows that the veteran has had limitation of motion 
that approximated the criteria for a 20 percent rating since 
January 15, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Rating in Excess of 20 percent

The veteran indicated in previous statements that he believes 
a 20 percent evaluation would be accurate for his right 
shoulder.  Therefore, in the absence of evidence of 
limitation of the range of motion to less than shoulder 
level, an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 5024, 
5201.  

There have been no findings of limitation of motion to midway 
between the side and shoulder level, as would be necessary 
for an evaluation in excess of 30 percent under Diagnostic 
Code 5201.  Most of the evidence has been consistent in 
showing limitation of arm motion to shoulder level.  The 
worst degree of limitation was reported in March 2003, but 
the veteran was still able to move his arm well beyond the 
midway point from the side.  38 C.F.R. §§ 4.7, 4.21.  
Moreover, this reading was reported in isolation.  Shoulder 
motion was reported on many other occasions, including on 
occasions close in time to March 2003, when the arm could 
reach shoulder level.

To the extent functional limitation has been reported, it has 
occurred when the arm was at shoulder level.  Thus, a higher 
rating is not warranted on that basis.  There have been no 
finding of malunion, nonunion or dislocation that would 
warrant a higher evaluation under other diagnostic codes for 
rating shoulder disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5202, 5203 (2006).

Extraschedular Ratings

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

While the veteran did leave his former employment, in part, 
due to his shoulder disability, he is now reported to be 
making satisfactory progress as a full time student.  The 
shoulder disability has required only one brief period of 
hospitalization, and has not reportedly interfered with his 
studies.  Referral of this issue for extraschedular 
consideration is, therefore, not warranted.

The veteran's psychiatric disability has not required any 
periods of hospitalization, but has reportedly caused 
difficulty when he was required to make speeches in class.  
On the other hand, there is no indication that the veteran 
was unable to make the required speeches or that he has been 
unable to make satisfactory progress in school.  The 
veteran's GAF's denoting only mild to moderate impairment, 
belief a finding that the disability causes marked 
interference with employment.  There are no other indications 
of exceptional factors, and referral for consideration of an 
extraschedular rating is not warranted.

Service Connection

The veteran contends that he has developed degenerative joint 
disease of the left knee as a result of an injury sustained 
during service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of degenerative 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for the residuals of a left 
knee injury has been established, effective from October 
1989.  The veteran believes that he should be service 
connected separately for degenerative joint disease of this 
knee.  

A January 2005 VA examiner opined that if arthritis or 
degenerative joint disease is diagnosed, then it would be at 
least as likely as not that the arthritis is secondary to the 
service connected injuries.  Unfortunately, all X-ray studies 
of the left knee are negative for arthritis or degenerative 
joint disease.  

While the veteran was afforded a magnetic resonance imaging 
(MRI) study in August 2002, which noted what was believed to 
be either chondral changes or early osteoarthritis; neither 
arthritis nor degenerative joint disease was noted in the 
diagnosis or impression. 

Even if the MRI could be interpreted as showing arthritis, 
that condition does not exist as a disability for VA purposes 
unless it is shown by X-ray.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A June 2003 VA X-ray study of the left knee showed normal 
bones and joint, and the impression was a normal knee.  

The veteran reported a history of degenerative joint disease 
of the left knee in September 2003, but this was not 
confirmed on examination.  

An April 2004 X-ray of the left knee noted no fracture.  
There was no diagnosis of degenerative joint disease.  

At an August 2004 hearing before a hearing officer, the 
veteran was asked if he had ever been diagnosed as having 
degenerative joint disease of the left knee.  He testified 
that he was not sure.  See Transcript. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

Therefore, as there is no X-ray evidence of degenerative 
joint disease of the left knee, service connection cannot be 
established.  

The Board recognizes the veteran's sincere belief that he has 
degenerative joint disease of the left knee.  However, the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
evidence from a qualified medical professional that the 
veteran currently has degenerative joint disease of the left 
knee, service connection may not be awarded.  

Total Rating

The veteran contends that his service connected disabilities 
have rendered him totally disabled and unemployable.  He 
notes that he had to leave his former occupation of diving 
and construction, and that he is now a full time college 
student studying to enter a field that is less physically 
demanding.  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

The veteran's current service connected disabilities include 
generalized anxiety disorder associated with the residuals of 
a left knee injury, evaluated as 30 percent disabling; 
tendonitis and impingement syndrome of the right shoulder 
associated with the residuals of a left knee injury, 
evaluated as 20 percent disabling; the residuals of a left 
knee injury, evaluated as 10 percent disabling; right knee 
strain and bursitis associated with the residuals of a left 
knee injury, evaluated as 10 percent disabling; and a right 
hip strain associated with the residuals of a left knee 
injury, evaluated as zero percent disabling.  The veteran has 
a combined evaluation of 60 percent disabling.  

The Board notes that the veteran meets the schedular criteria 
for consideration for a total rating based on individual 
unemployability, as his service connected disabilities all 
arise from a common etiology.  See 38 C.F.R. § 4.16(a)(2).  
However, the Board is unable to find that these disabilities 
render the veteran unemployable.  

An April 2003 opinion from the veteran's VA doctor 
establishes that the veteran is unable to return to his 
previous employment as a commercial diver, as this is 
precluded by his right shoulder and left knee disabilities.  
However, this does not mean that the veteran is precluded 
from performing all forms of substantially gainful 
employment.  Recent VA examinations indicate that he is 
currently a full time college student, and that he is 
participating in VA vocational rehabilitation.  The veteran 
is studying to pursue employment in the management side of 
construction work.  Although his anxiety can interfere with 
his studies, they do not preclude him from finishing his 
degree and becoming employed.  The August 2006 VA examiner 
regarded the veteran's prognosis as fair.  The Board notes 
that as the veteran has demonstrated an abilitly to perform 
the mental acts required to attend college, he is also able 
to perform the mental acts required by employment.  
Therefore, the veteran's service connected disabilities do 
not render him unemployable, and entitlement to a total 
rating is not merited.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date of November 18, 2002 for 
service connection for generalized anxiety disorder is 
granted. 

Entitlement to an effective date of September 23, 2002 for 
service connection for tendonitis and impingement syndrome of 
the right shoulder is granted. 

Entitlement to an initial evaluation in excess of 10 percent 
for generalized anxiety disorder is denied.  

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder from January 25, 2005 is denied. 

Entitlement to an initial evaluation of 20 percent for 
tendonitis and impingement syndrome of the right shoulder is 
granted, effective January 15, 2003. 

Entitlement to an initial evaluation in excess of 20 percent 
for tendonitis and impingement syndrome of the right shoulder 
is denied. 

Entitlement to service connection for degenerative joint 
disease of the left knee is denied. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


REMAND

Because the Board has granted earlier effective dates for 
generalized anxiety disorder, and the right shoulder 
disability, ratings must be assigned for those earlier 
periods.  The Board is not permitted to set these ratings in 
the first instance.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this appeal is REMANDED in part for the 
following actions:

1.  Set an initial rating for generalized 
anxiety disorder from November 18 to 
December 10, 2002; and for tendonitis and 
impingement syndrome of the right 
shoulder for the period from September 
23, 2002 to January 14, 2003

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


